                        Case 1-19-40820-cec                 Doc 10      Filed 02/15/19             Entered 02/15/19 17:12:39



      Fill in this information to identify the case:

                   Park Monroe Housing Development Fund Corporation
      Debtor name __________________________________________________________________
                                              Eastern
      United States Bankruptcy Court for the: ______________________             NY
                                                                     District of _________

      Case number (If known):    19-40820 (CEC)
                                _________________________
                                                                              (State)
                                                                                                                                           Check if this is an
                                                                                                                                               amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                   12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete          Name, telephone number, and      Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor        (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                          debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                             professional          unliquidated,   total claim amount and deduction for value of
                                                                             services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                             government
                                                                             contracts)
                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                   partially          value of            claim
                                                                                                                   secured            collateral or
                                                                                                                                      setoff

1     NYC Dept. of Finance                                                   Taxes                                                                       $314,724.35
      100 Gold Street
      New York, NY 10038

2     NYC Water Board                       (718) 595-7000                   Trade debt                                                                  $247,315.75
      PO Box 11863
      Newark, NJ 07101-8163

3     NEBHDCo-Payroll                       718 453-9490                     Contract arrears                                                             $114,025.65
      132 Ralph Ave.
      Brooklyn, NY 11233

4     J. Alam Home Improvement, Inc. Mohammed Alam                           Trade debt                                                                    $86,800.00
      230 Ocean Parkway, Apt D8      (718) 756-1800
      Brooklyn, NY 11218

5     NYC Department of Finance                                              Taxes                                                                         $80,744.58
      100 Gold Street
      New York, NY 10038

6     NYC Department of Finance                                              Taxes                                                                         $22,413.58
      100 Gold Street
      New York, NY 10038

7     NEBHDCo                               718 453-9490                     Contract arrears                                                              $22,299.72
      132 Ralph Ave.
      Brooklyn, NY 11233

8     S.D.L. Appliance Repair Service       (718) 927-1849                   Trade debt                                                                    $13,147.99
      727 Schenck Avenue
      Brooklyn, NY 11207




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 1
                         Case 1-19-40820-cec            Doc 10       Filed 02/15/19              Entered 02/15/19 17:12:39


                  Park Monroe Housing Development Fund Corporation                                                     19-40820 (CEC)
    Debtor        _______________________________________________________                       Case number (if known)_____________________________________
                  Name




     Name of creditor and complete          Name, telephone number, and   Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code    email address of creditor     (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                            contact                       debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                          professional           unliquidated,   total claim amount and deduction for value of
                                                                          services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                          government
                                                                          contracts)
                                                                                                                 Total claim, if    Deduction for       Unsecured
                                                                                                                 partially          value of            claim
                                                                                                                 secured            collateral or
                                                                                                                                    setoff

9     Advantage Wholesale Supply           Isaac                          Trade debt                                                                     $12,705.53
      172 Empire Boulevard                 (718) 284-5346
      Brooklyn, NY 11225

10    National Grid                        (718) 643-4050                 Trade debt                                                                       $9,377.59
      PO Box 11741
      Newark, NJ 07101-4741

11 NYC Commissioner of Finance                                            Trade debt                                                                       $9,376.22
      P.O. Box 2307
      New York, NY 10272

12    Enviro-Test, Inc.                    (631) 521-7743                 Trade debt                                                                       $6,230.00
      77 Broadway - Suite 1
      Amityville, NY 11701

13 Cannon Heyman & Weiss LLP               (716) 856-1700                 Trade debt                                                                       $5,555.31
      726 Exchange Street, Suite 516
      Buffalo, NY 14210

14    Always Avalable Mechanical                                          Trade debt                                                                       $4,200.00
      2633 Coney Island Avenue
      Brooklyn, NY 11223

15 J-P Design, Inc.                        (212) 694-6585                 Trade debt                                                                       $4,025.00
      235A West 135th Street
      New York, NY 10030


16 Borinquen Exterminating Company Inc.    (212) 927-5044                 Trade debt                                                                       $3,714.34
      435 Ft. Washington Ave. Suite 2H
      New York, NY 10033



17 ConEdison                               (800) 758-2481                 Trade debt                                                                       $2,755.75
      JAF Station
      P.O. Box 138
      New York, NY 102766-0138

18    Expo Development Corp.               (718) 328-0300                 Trade debt                                                                       $2,691.00
      727 Beck Street
      Bronx, NY 10455

19    Falcon Power Installers              (954) 305-3448                 Trade debt                                                                       $2,431.72
      953 E. 85th Street
      Brooklyn, NY 11236

20    Leema Plumbing & Heating             (718) 726-019                  Trade debt                                                                       $2,174.00
      2361 Maclay Ave.
      Bronx, NY 10462




    Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                  page 2
